Case 1:17-cr-00183-TWP-TAB Document 64 Filed 07/09/19 Page 1 of 1 PageID #: 282




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


   UNITED STATES OF AMERICA,                         )
                                                     )
                                 Plaintiff,          )
                                                     )
                         vs.                         )      No. 1:17-cr-0183-TWP-TAB
                                                     )
   BUSTER HERNANDEZ,                                 )               -   01
                                                     )
                                 Defendant.          )



                               ORDER APPOINTING CJA COUNSEL

        This Court has determined that the above-named defendant is financially unable to obtain

 adequate representation in the above-styled case and is otherwise qualified for appointment of

 counsel. Accordingly, the Court makes the following appointment pursuant to the Criminal

 Justice Act (18. U.S.C. § 3006A).

        The Court hereby appoints Mario Garcia as counsel to represent the Defendant for all

 proceedings in this matter. Such appointment shall be deemed effective as of June 28, 2019

        IT IS SO ORDERED.


        Date: 7/9/2019




 Distribution:

 Counsel of record
